Execution Copy

CONFIDENTIAL

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

 

AMENDMENT NO. 2
TO
LICENSE AND SUPPLY AGREEMENT

(RESTRUCTURING)

 

This Amendment No. 2 to License and Supply Agreement (this “Second Amendment”)
is executed on and effective as of February 23, 2016 (the “Second Amendment
Effective Date”), by and between Alexza Pharmaceuticals, Inc., a company
organized under the laws of the State of Delaware, United States (“Alexza”), and
having a principal place of business at 2091 Stierlin Court, Mountain View, CA
94043, United States, and Teva Pharmaceuticals USA, Inc., a company organized
under the laws of Delaware, United States (“Teva”), having a principal place of
business at 1090 Horsham Road, North Wales, PA 19454, United States.

RECITALS

WHEREAS, Alexza and Teva have previously entered into that certain License and
Supply Agreement, dated May 7, 2013, and amended such agreement on June 17, 2015
(as amended, the “Agreement”);

WHEREAS, Alexza and Teva now desire to restructure the Agreement to, among other
things, (a) provide that Teva return certain rights to the Product to Alexza and
perform certain transition activities, and restructure Alexza’s loan repayment
obligations to Teva, and (b) amend the Agreement accordingly as set forth below;
and

WHEREAS, after the Second Amendment Effective Date, references to the Agreement
shall be deemed references to the Agreement as amended by this Second Amendment.

NOW, THEREFORE, in consideration of the mutual promises set forth in this Second
Amendment and the Agreement, the Parties agree as follows:

SECTION 1.Interpretation.  All capitalized terms used in this Second Amendment,
unless otherwise defined herein, shall have the meanings given to them in the
Agreement, and each reference in the Agreement to “this Agreement”, “hereof”,
“herein”, “hereunder” or “hereby” and each other similar reference shall be
deemed to refer to the Agreement as amended hereby.  The captions to the several
Sections of this Second Amendment are not a part of this Second Amendment but
are included for convenience of reference and shall not affect its meaning or
interpretation.  In this Second Amendment (a) the word “including” shall be
deemed to be followed by the phrase “without limitation” or like expression; (b)
the singular shall include the plural and vice versa and (c) masculine, feminine
and neuter pronouns and expressions shall be interchangeable.

SECTION 2.Licenses and Termination of Rights; Right of Offer; Release.

1

131426008 v1

--------------------------------------------------------------------------------

 

2.1Licenses. 

(a)Teva hereby grants and causes its Affiliates to grant to Alexza and its
Affiliates a royalty-free, fully-paid, (i) exclusive (even as to Teva and its
Affiliates) sublicense, with the right to further sublicense in accordance with
Section 2.1(b) of this Second Amendment, under the rights granted to Teva in
Section 2.1(a) of the Agreement to the Alexza Technology, to develop, import,
use, manufacture, have manufactured, market, sell, have sold, offer for sale and
otherwise commercialize the Product in the Field in the U.S., and
(ii) co-exclusive (with Teva and its Affiliates only) sublicense, with the right
to further sublicense in accordance with Section 2.1(b) of this Second
Amendment, under the rights granted to Teva in Section 2.1(a) of the Agreement
to the Alexza Technology, to research the Product in the Field in the U.S.

(b)Alexza shall have the right to grant a Third Party a sublicense under the
Alexza Technology within the scope of the license granted to Alexza and its
Affiliates in Section 2.1(a) above in its sole discretion.  In addition,
effective immediately upon (i) a Change of Control of Alexza or (ii) Alexza’s
grant of any such sublicense under the Alexza Technology to a Third Party
(“Replacement License”), which grant will be in accordance with Section 2.3 of
this Second Amendment unless it is in connection with a Change of Control of
Alexza, Section 2.1 of the Agreement and Section 2.1(a) above will be
terminated, and Teva will have no further license or rights under the Alexza
Technology.

(c)As of the Second Amendment Effective Date Sections 2.1(b), 2.1(c), 2.2, 2.3,
2.5, 2.6 and 2.7 of the Agreement are hereby terminated.

2.2Release.

(a)Definitions.

(i)“Associated Parties” means, with respect to a Party: (A) such Party’s
predecessors, successors, executors, administrators, heirs and estate; (B) such
Party’s past and present assigns, directors, officers, employees, agents and
representatives; (C) each entity that such Party has the power to bind (by such
Party’s acts or signature) or over which such Party directly or indirectly
exercises control; and (D) each entity of which such Party owns, directly or
indirectly, at least fifty percent (50%) of the outstanding equity, beneficial,
proprietary, ownership or voting interests. For clarity, the term “Associated
Parties” shall include without limitation any and all Affiliates.

(ii) “Released Claims” means, with respect to a Party, each and every claim in
law or equity which such Party or its Associated Parties may have had, or may
have, against the other Party or its Associated Parties that has arisen directly
or indirectly out of, or that relates directly or indirectly to, any
circumstance, agreement, activity, action, omission, event or matter occurring
or existing prior

2

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

to the Second Amendment Effective Date to the extent it relates to or arises
under the Agreement as in effect prior to the Second Amendment Effective Date;
provided, however, that the Released Claims shall exclude (1) any and all rights
to seek and obtain indemnification under the Agreement; and (2) any and all
rights to seek and obtain enforcement of, or a remedy arising out of the breach
of, any obligation, representation or warranty under this Agreement as amended
by this Second Amendment, which rights arise on or after the Second Amendment
Effective Date.  For clarity, any obligations pursuant to this Second Amendment
shall not be Released Claims. 

(b)Mutual Release.  Each Party, for itself and for each of its Associated
Parties, hereby generally, irrevocably, unconditionally and completely releases
and forever discharges the other Party and each of the other Party’s Associated
Parties from, and hereby irrevocably, unconditionally and completely waives and
relinquishes, each of such Party’s Released Claims.

(c)Scope of Release and Waiver of Rights.  The release set forth in Section
2.2(b) shall be effective as a general release of all Released Claims.  In
furtherance of this intention, the Parties and each of them hereby expressly
waive any and all rights or benefits conferred by the provisions of Section 1542
of the California Civil Code or by any similar provision of other applicable
law, and expressly consent that such release shall be given full force and
effect according to each and all of its express terms and
conditions.  Section 1542 of the California Civil Code provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The Parties knowingly waive the provisions of this section.

 

(d)Survival.  The provisions of this Section 2.2 will survive termination or
expiration of the Agreement.

2.3Right of Offer.  If Alexza receives a bona fide offer from a Third Party to
obtain a license to commercialize the Product or to acquire all or substantially
all of Alexza’s assets related to the Product (other than in connection with a
Change of Control of Alexza), in each case in the U.S., Alexza shall notify Teva
thereof; provided that Alexza shall not be obligated to disclose the identity of
such Third Party or the terms of such Third Party offer.  Within fifteen (15)
days after Teva’s receipt of such notice from Alexza, Teva shall have the right
to submit an offer for a license or asset acquisition related to the
Product.  Alexza shall not enter into an exclusivity arrangement, or other
commitment with respect to such Third Party offer, until the earlier of (a)
expiration of such fifteen (15)-day period and (b) Alexza’s receipt of written
notice from Teva during such fifteen (15)-day period that it does not intend to
submit an offer.  If Teva

3

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

submits an offer during such fifteen (15)-day period, then the Parties shall
negotiate in good faith, on a non-exclusive basis, the terms under which Alexza
would grant or assign the applicable rights or assets to Teva; provided that
following Teva’s submission of an offer, Alexza shall have the right to decide,
in its sole discretion, whether to enter into an agreement with respect to the
Product with Teva or a Third Party or no party, based on the total terms of the
offers, including, without limitation, the relevant parties’ commercial
capabilities and resource commitment to the Product. 

SECTION 3.Regulatory.

3.1Transfer.  

(a)Within two (2) Business Days after the Second Amendment Effective Date, Teva
shall (i) send letters to the FDA, in the forms of Exhibit A attached hereto,
indicating that IND 73,248 and NDA 22-549 (in electronic media (eCTD)) (the
“Active Applications”) and legacy IND 77,446 (paper format) (the “Inactive
Application” and together with the Active Applications, the “Applications”) are
transferred to Alexza and that Alexza is the new owner of the Applications as of
the Second Amendment Effective Date; and (ii) provide to Alexza a copy of said
letters.  Within two (2) Business Days after Teva has sent the letters
referenced in the preceding sentence, Alexza shall (A) send a letter to the FDA,
in the form of Exhibit B attached hereto, indicating that the transfer from Teva
of the Active Applications has been accepted by Alexza and that Alexza is the
new owner of the Applications as of the Second Amendment Effective Date; and
(B) provide to Teva a copy of said letter. The date on which Alexza submits its
letter to the FDA will be the “Closing Date”.  

(b)In addition, within sixty (60) days after the Closing Date, Teva shall assign
and transfer to Alexza or its designee all Regulatory Filings (including all
related regulatory Know-How for the U.S.) for the Product Controlled by Teva or
its Affiliate, including all regulatory files related to the Applications (in
electronic media (eCTD for the Active Applications and paper format for the
Inactive Application)), including all correspondence received from and sent to
the FDA related to the NDAs. Alexza will cooperate with, and assist, Teva in
completing such transfer.

3.2Regulatory Responsibility.  Except as provided in this Section 3.2, following
the Closing Date, Alexza hereby assumes responsibility for all regulatory
activities related to the Product, including all communications and meetings
with the FDA.  Alexza shall keep Teva reasonably updated on such communications
and meetings for so long as any Product that bears a Teva label, name, or
trademark, or that was manufactured by or for Teva, is in Alexza’s possession or
control.  If Alexza requests that Teva assist with any regulatory activities
related to the Product that were ongoing at the time of transfer, Teva shall
provide a reasonable amount of normal and customary services, [*], to ensure
that such transitioned activities are not jeopardized or delayed.

4

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

3.3Phase IV Study.  No later than March 1, 2016, Alexza will either assume
Teva’s and its Affiliates’ vendor agreements for the Phase IV study of the
Product that has been initiated as of the Second Amendment Effective Date (the
“Phase IV Study”), which vendor agreements are set forth on Schedule 3.3
attached hereto, (“Vendor Agreements”) or enter into new agreements with such
vendors, which provide for the immediate assumption of responsibility by Alexza
for conducting, and bearing all associated costs for, the Phase IV Study (the
date of such assumption, the “Study Transfer Date”).  Until the Study Transfer
Date, Teva shall be responsible for conducting, and shall bear all associated
costs for, the Phase IV Study.  Upon the Study Transfer Date, Alexza hereby
assumes full responsibility for conducting and sponsoring the Phase IV Study,
including all costs and expenses related thereto, and Teva hereby has no further
obligations with respect to the Phase IV Study. At any time on or after the
Study Transfer Date, Teva shall have the right to terminate any Vendor
Agreements or any other agreements entered into by Teva and its Affiliates in
connection with the Phase IV Study which have not been fully assumed by
Alexza.   

3.4Pharmacovigilance and Medical Information Services; REMS.  

(a)As of and after the Closing Date, Alexza shall be solely responsible for all
pharmacovigilance and medical information services obligations with respect to
the Product in the Territory, and, promptly thereafter, the Parties shall amend
or terminate the pharmacovigilance agreement entered pursuant to Section 4.4(d)
of the Agreement accordingly; provided that for a period not to exceed ninety
(90) days after the Closing Date, Teva shall provide transition
pharmacovigilance and medical information services at the level consistent with
Teva’s and its Affiliates’ practices and activities, including the generation of
appropriate reports, with respect to the Product prior to the Second Amendment
Effective Date (the “Transition Services”), [*].  Teva shall comply (and cause
its Affiliates to comply) with all Applicable Laws in connection with such
Transition Services and any regulatory services provided under Section 3.2
above, and shall provide (and cause its Affiliates to provide) such Transition
Services with substantially the same level of skill, quality, care and
timeliness as such Transition Services were performed prior to the Second
Amendment Effective Date.

(b)In addition to the foregoing, as of and after the Closing Date, Alexza hereby
assumes responsibility for the performances of the ADASUVE Risk Evaluation and
Mitigation Strategy (REMS).  Within thirty (30) days following the Closing Date,
Alexza will either assume Teva’s and its Affiliates’ vendor agreements for the
REMS, or enter into new agreements with such vendors which provide for the
assumption of responsibility by Alexza for conducting, and bearing all
associated costs with, the REMS. At any time after the thirty (30) day period
following the Closing Date, Teva shall have the right to terminate any such
vendor agreements or any other agreements entered into by Teva and its
Affiliates in connection with the ADASUVE REMS which have not been fully assumed
by Alexza.

5

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

3.5Termination of Obligations.  Except with respect to those activities that are
being transitioned to Alexza as described above in this Section 3, all of the
Parties’ rights and obligations under Article 4 of the Agreement are hereby
terminated. 

SECTION 4.Governance, Communication, Supply and Commercialization.

4.1Governance; Updates.  The JSC and all JPTs established under the Agreement
are hereby disbanded and Article 3 of the Agreement is hereby terminated.  Until
the later of (a) the date of Alexza’s final distribution or destruction of the
Inventory and (b) such time as the amounts payable under the Loan Arrangement
(as defined below) are cancelled, converted or otherwise repaid in full in
accordance with its terms, Alexza shall provide biannual written updates to [*]
(or such other representative designated by Teva in writing) summarizing its
development and commercialization of the Product since the last such update,
unless, after considering in good faith Alexza’s request, Teva agrees in writing
to terminate Alexza’s obligation to provide such updates.

4.2Supply and Commercial Obligations.  Subject to the last sentence of this
Section 4.2, as of the Second Amendment Effective Date, all of the Parties’
rights and obligations under Articles 5, 6 and 7 of the Agreement, as well as
the Parties’ rights and obligations under Section 4 of Amendment No. 1, are
hereby terminated.  Notwithstanding the foregoing, Alexza’s obligations, to the
extent related to or involving the Inventory, under Sections 6.6 and 6.9(b) of
the Agreement will remain in effect until the date of Alexza’s final
distribution or destruction of the Inventory, and Section 6.19 will remain in
effect for the period of time set forth therein with respect to the Inventory.

SECTION 5.Asset Transfer.

5.1Transferred Assets.  Teva hereby sells, assigns, transfers, and conveys to
Alexza, and Alexza hereby acquires from Teva, all of Teva’s and its Affiliates’
right, title and interest in and to the following, free and clear of all
Encumbrances (as defined below) (collectively, the “Transferred Assets”):

(a)All of the specific lots of Teva’s packaged and labeled inventory of the
Product, along with the applicable distributor inventories, as set forth on
Exhibit C (the “Inventory”);

(b)Any and all customer lists for the Product, setting forth the name, address
and primary contact information for each customer, and all billing records and
reimbursement records or reports (including all raw data, data files and data
summaries);

(c)The promotional materials related to the Product, including the tangible
promotional materials described on Exhibit D (“Promotional Materials”);

(d)All current and historical pricing information, contracts or other pricing
commitments or obligations for the Product;

6

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

(e)All regulatory materials transferred under Section 3 above;  

(f)All medical information resources, including medical information standard
response letters, training and educational materials for the Product which are
reasonably accessible and in Teva’s or its Affiliates’ possession;

(g)All regulatory materials transferred under Section 3 above;

(h)List of KOL’s with contact information;

(i)All secondary packaging information and files related to the Product;

(j)All printing and Adobe files related to Product trade dress;

(k)All market research related to the Product;

(l)All information, files and materials related to the Product that are in the
possession of advertising agencies engaged by Teva, each to the extent available
following Teva’s request for and Commercially Reasonable Efforts to obtain and
have delivered to Alexza such information, files and materials from such
advertising agencies;

(m)Contacts to associations like [*] and others to the extent such contacts were
used by Teva or its Affiliates in connection with marketing the Product; and

(n)The Product-related website (and all related links thereto with respect to
the Product) with the following web address: www.adasuve.com.

5.2Delivery of Transferred Assets.  Except for the regulatory materials
described in Section 3.1, Teva shall deliver the tangible Transferred Assets
(including the Inventory) to Alexza within thirty (30) days after the Second
Amendment Effective Date.  Teva shall deliver such Transferred Assets DDP
(Incoterms 2015) to a domestic U.S. site designated in writing by Alexza. With
respect to Transferred Assets which will be delivered in electronic form, Teva
will deliver such Transferred Assets to Alexza within thirty (30) days after the
Second Amendment Effective Date via USB flash drive.  All costs and expenses
associated with delivery of the Inventory and Promotional Materials [*].

SECTION 6.Distribution of Teva-Labeled Product.

6.1Distribution; Returns; Destruction.  

(a)Solely during the [*] period after the Second Amendment Effective Date,
Alexza shall have the right to (a) distribute the Inventory, by sale or as free
samples, itself or through its Affiliate or licensee, and (b) use the
Promotional Materials solely in connection with the marketing, offer for sale
and sale of the Inventory; provided that Alexza shall not use any Inventory in
any clinical trials, including investigator-sponsored studies, without Teva’s
prior written approval, which shall not be unreasonably withheld;

7

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

provided that Alexza shall have the right to use the Inventory, in compliance
with Applicable Laws, in the studies listed in Schedule 7.3.  Alexza shall have
the right to sell the Inventory to [*], unless, following Alexza’s written
request to Teva, Teva [*].   

(b)Following expiration of the [*] period after the Second Amendment Effective
Date, Alexza will immediately cease (i) using, selling, commercializing or
otherwise distributing the Inventory and (ii) all uses of the Promotional
Materials. Alexza shall destroy any Inventory and Promotional Materials
remaining in its possession and control after [*] after the Second Amendment
Effective Date.  For clarity, Teva will destroy any Product in Teva’s possession
or control as of the Second Amendment Effective Date that is not included in the
Inventory.  Alexza shall not change the label on any Inventory or modify any
Promotional Materials without Teva’s prior written consent, which Teva shall be
permitted to withhold at its sole and absolute discretion.  Alexza shall comply
with all Applicable Laws, as well as the relevant directions set forth in Teva’s
sales training materials and to the extent applicable oral sales training
communications, in connection with its marketing, distribution, and sale of the
Inventory and its use of the Promotional Materials.

(c)Teva will accept returns of Inventory from wholesalers and hospitals,
provided that Alexza will promptly reimburse Teva, upon receipt of an invoice
for same, for all reasonable costs and expenses incurred by Teva with respect to
such returns, including reimbursement for any credits paid to such wholesalers
and hospitals and all expenses incurred in receiving, storing, and destroying
such returned Inventory.

(d)In the event that the FDA approved prescribing information for the Product
changes, then Alexza shall notify Teva of such changes and Teva shall have the
right to require destruction of any Promotional Materials at Alexza’s expense,
provided that Alexza retains the right to create new promotional materials in
accordance with such new prescribing information, provided further that Alexza
will have full responsibility for any and all such new promotional materials and
Alexza will not include Teva’s name or trademarks in any of such new Alexza
promotional materials.    

(e)In the event of [*] during the period in which Alexza is distributing
Inventory, [*] to distribute the Inventory and use the Promotional Materials]
upon [*] written notice delivered within [*] following written notification [*];
provided that if [*] within such [*] period, then [*] distribute the Inventory
and use the Promotional Materials in accordance with this Second Amendment; and
provided further that if [*] the distribution rights, upon Alexza’s reasonable
request in connection with [*], [*] an extension of the period during which
Alexza may distribute the Inventory and use the Promotional Materials beyond the
initial [*] period, which extension [*].

6.2Recalls.  From and after the Second Amendment Effective Date, Alexza shall be
solely responsible for conducting any Product recall, withdrawal, field
correction or other related action, at its sole expense but subject to any
applicable indemnity obligation of Teva; provided

8

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

that Alexza shall consult with Teva and consider Teva’s comments in good faith
prior to implementing any such action. 

6.3Indemnification.  

(a)Section 12.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“Indemnification of Alexza.  Teva shall indemnify and hold harmless each of
Alexza and its Affiliates, and the directors, officers, stockholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “Alexza Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) from any claims,
actions, suits or proceedings brought by a Third Party (a “Third Party Claim”)
incurred by any Alexza Indemnitee, arising from, or occurring as a result of
(a) the alleged or actual  gross negligence or willful misconduct of Teva, its
Affiliates, Sublicensees, Distributors or other subcontractors; (b) any breach
by Teva of any of its representations, warranties or obligations pursuant to
this Agreement; and (c) [*]; except to the extent such Third Party Claims fall
within the scope of the indemnification obligations of Alexza set forth in
Section 12.2.”

(b)Section 12.2 of the Agreement will be deleted in its entirety and replaced
with the following:

“Indemnification of Teva.  Alexza shall indemnify and hold harmless each of Teva
and its Affiliates and the directors, officers, shareholders, employees and
agents of such entities and the successors and assigns of any of the foregoing
(the “Teva Indemnitees”), from and against any and all Losses from any Third
Party Claims incurred by any Teva Indemnitee, arising from, or occurring as a
result of (a) the alleged or actual gross negligence or willful misconduct of
Alexza, its Affiliates, licensees or other subcontractors; (b) any breach by
Alexza of any of its representations, warranties or obligations pursuant to this
Agreement; (c) [*]; and (d) any alleged Product defect or manufacturing defect
from the manufacture of the Product by or on behalf of Alexza; and (e) any
alleged or actual infringement, misappropriation, or dilution of the
Intellectual Property Rights of a Third Party in connection with the research,
development, manufacturing, regulatory, marketing, or commercialization
activities relating to the Product conducted by or on behalf of Alexza or its
Affiliates or licensees; in each of cases (a) – (e), except to the extent such
Third Party Claims fall within the scope of the indemnification obligations of
Teva set forth in Sections 12.1(a) and (b).”

6.4Insurance.  From and after the Second Amendment Effective Date, each Party
shall maintain insurance in accordance with Section 12.4 of the Agreement.

SECTION 7.Payments.

9

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

7.1Obligations Terminated.  Except for payments incurred as of the Second
Amendment Effective Date, all obligations of Teva under Sections 8.3 and 8.4 of
the Agreement to pay milestone payments and royalties are hereby terminated.  In
addition, within thirty (30) days after the Closing Date, Teva shall prepare and
deliver to Alexa a closing statement with respect to royalties paid and payable,
if any, to Alexza under the Agreement, in the form described in Section 8.7(a),
along with any payments due to Alexza.  Upon Teva’s delivery of the closing
statement, Sections 8.6(a), 8.6(b) and 8.7 of the Agreement shall
terminate.  Sections 8.6(b) and 8.6(c) of the Agreement shall terminate
following Teva’s fulfillment of its obligations thereunder with respect to Net
Sales accrued in Calendar Year 2016.  Sections 8.11, 8.12, 8.13 and 8.14 of the
Agreement shall terminate three (3) years after the Calendar Quarter in which
the Second Amendment Effective Date occurs. 

7.2Loan Restructure.  On the Second Amendment Effective Date, the Parties are
entering into an amendment of the Amended and Restated Convertible Promissory
Note and Agreement to Lend between the Parties dated June 17, 2015 (the “Loan
Arrangement”).

7.3Grants.  Teva hereby represents and warrants that, as of the Second Amendment
Effective Date, it has paid all amounts committed by Teva for the [*] grant
identified in Schedule 7.3(a).  [*].  Accordingly, Teva will not be required
[*]. Alexza will ship Product to investigators and Teva shall have no obligation
to provide any Product, materials, or any other information to investigators
from and after the Second Amendment Effective Date.

SECTION 8.Patents and Public Disclosures.

8.1Patents.  

(a)The Parties’ rights and obligations under Article 10 of the Agreement are
hereby terminated.  From and after the Second Amendment Effective Date, as
between the Parties, Alexza shall be solely responsible for the prosecution,
maintenance and enforcement of the Alexza Patents set forth on Schedule 8.1, at
its sole expense.  For clarity, any Alexza Patent costs incurred prior to the
Second Amendment Effective Date shall remain the responsibility of Teva,
regardless of when billed or invoiced.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Section 8.1.  Promptly after the Second Amendment Effective Date, Teva
shall transfer to Alexza its complete file wrappers for all of the Alexza
Patents.

(b)The Parties agree and understand that a Patent application, entitled [*] (the
“2016 Application”) is in the process of being drafted and prepared for filing
as of the Second Amendment Effective Date. [*]. The Parties agree that to the
extent the 2016 Application does not [*], the inventing Party will grant, and
hereby grants, to the non-inventing Party a fully paid-up, worldwide,
non-exclusive license under the 2016 Application and all Patents claiming
priority thereto to make, use, manufacture, have manufactured, sell, offer for
sale, import and export products; provided that in any event Teva and Alexza
agree that Alexza will have exclusive rights under the 2016 Application

10

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

for the use, manufacture, sale, import and export of the Product. If the 2016
Application is jointly invented by the Parties, the Parties will determine an
equitable allocation of the costs of filing, prosecuting, and maintaining the
2016 Application and all Patents claiming priority thereto. Both Parties will
execute all such documents as may be useful or helpful for perfecting each
Party’s rights as set forth in this Section 8.1(b). 

8.2Press Release.  As soon as practicable following the Second Amendment
Effective Date, the Parties shall issue a mutually agreed press release
announcing this Second Amendment substantially in the form attached hereto as
Exhibit D.

8.3Publications.  

(a)Teva represents that a Teva employee is a co-author on, or Teva has provided
medical writing support for, the articles and publications listed on Schedule
8.3, and will continue to provide authorship or support for such
publications.  Teva represents and warrants that the articles and publications
listed on Schedule 8.3 represent all articles and publications specifically
related to the Product which Teva intends to publish, and which have not already
been published prior to the Second Amendment Effective Date.  Any articles or
other publications which are published by or on behalf of Teva within one (1)
year following the Second Amendment Effective Date and which are specifically
related to the Product [*].

(b)All articles and other publications related to the Product in connection with
any investigator sponsored studies will be Alexza’s responsibility and Teva will
have no obligation or responsibility therefore.

(c)Teva shall have the right, but not an obligation, to author, issue or release
any publication related to psychiatric emergencies or the emergency treatment of
agitation associated with schizophrenia or Bipolar 1 disorders not specifically
related to the Product. In the event that at any time during the period
commencing on the Second Amendment Effective Date and expiring on the one-year
anniversary of such date (the “Review Period”), Teva desires to author, publish,
or support the publication of, any article related to psychiatric emergencies or
the emergency treatment of agitation associated with schizophrenia or Bipolar 1
disorders, Teva will use Commercially Reasonable Efforts to notify Alexza in
writing and permit Alexza to review and comment on such article, provided that
Teva will consider all such comments from Alexza in good faith, but in no event
will Teva be obligated to include Alexza’s comments in the article.    

(d)If, at any time during the Review Period, Teva is afforded the opportunity to
review and comment on an externally-authored publication, or on a review article
(for which Teva provides medical writing support), in either case with the
subject matter of psychiatric emergencies or the emergency treatment of
agitation associated with schizophrenia  or Bipolar 1 disorders, Teva will use
Commercially Reasonable Efforts to notify Alexza in writing and obtain the same
right for Alexza to review and comment on such article as afforded to Teva, if
any, provided that Teva makes no guarantee that any

11

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

comments from Alexza will be included in such externally-authored publication or
review article. 

(e)In the event that Alexza publishes, or supports the publication of, any
article related to psychiatric emergencies or the emergency treatment of
agitation associated with schizophrenia or Bipolar 1 disorders resulting from
any activities related to the Product by Teva conducted prior to the Closing
Date, Alexza will notify Teva in writing and permit Teva to perform a medical
review of such article; provided, however that notwithstanding the foregoing,
Alexza will have the right to re-publish data which has been previously
published in accordance with this Section 8.3 without Teva’s prior written
consent so long as Teva and its activities are not mentioned or referenced in
such publication except for any necessary citation reference to a previous
publication.  

(f)No rights to publication pursuant to this Section 8.3 shall be construed to
permit the publication of a Party’s Confidential Information by the other Party
hereto without the consent of the Party owning or controlling such Confidential
Information.

SECTION 9.Termination Provisions.

9.1Amendment of Agreement.  Each Party’s right to terminate the Agreement under
Sections 13.2 and 13.3 of the Agreement are hereby terminated, and Section 13.1
is replaced as follows:

“13.1 Term.  This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Section 13.1, shall continue in full
force and effect until the earlier of (a) entry into a Replacement License; or
(b) Change of Control Event of Alexza (the “Term”), and in such event Section
14.2 shall apply solely to the extent that the Parties have not previously
fulfilled such obligations.”

9.2Effect of Termination.  Sections 14.3, 14.4 and 14.5 of the Agreement are
hereby terminated.

9.3Return of Confidential Information.  Promptly after the Second Amendment
Effective Date, each Party shall return to the other Party, or delete or
destroy, all relevant records and materials in such Party’s possession or
control containing Confidential Information of the other Party; provided,
however, that each Party may keep one copy of such materials for archival
purposes or as necessary or reasonably useful to practice its rights and
obligations under the Agreement only, provided that each Party’s use of the
other Party’s Confidential Information will at all times be subject to the
non-use and non-disclosure obligations set forth in Article 9 of the Agreement.

SECTION 10.Restatement of Sections 16.10 and 16.11

10.1As of the Second Amendment Effective Date, Sections 16.10 and 16.11 of the
Agreement are hereby deleted and replaced in their entirety with the following:

12

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

“16.10 Assignment.  This Agreement shall not be assignable or otherwise
transferred, nor may any rights or obligations hereunder be assigned or
transferred, by either Party to any Third Party without the prior written
consent of the other Party; except that either Party may assign or otherwise
transfer all or any part of this this Agreement without the consent of the other
Party to (i) any to any of its Affiliates, provided that the assigning Party
notifies the other Party in writing within twenty (20) days of such assignment
and the assignee agrees to assume responsibility for and be bound by all of the
applicable terms of this Agreement in addition to the assigning Party, which
shall continue to be bound by such terms; or (ii) to an entity that acquires all
or substantially all of the business or assets of the assigning Party relating
to the subject matter of this Agreement, whether by merger, acquisition or
otherwise (a “Change of Control Event”). Any assignment of this Agreement in
contravention of this Section 16.10 shall be null and void. 

16.11  [Intentionally Omitted.]”

SECTION 11.Representations and Warranties.

11.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party, as of the Second Amendment Effective Date, as
follows:

(a)Duly Organized.  Such Party is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.

(b)Due Authorization; Binding Agreement.  The execution and delivery of this
Second Amendment and performance of this Agreement by such Party have been duly
authorized by all necessary corporate or organizational action.  This Agreement
is a legal and valid obligation binding on such Party and enforceable in
accordance with its terms and does not (i) to such Party’s knowledge and belief,
violate any law, rule, regulation, order, writ, judgment, decree, determination
or award of any court, governmental body or administrative or other agency
having jurisdiction over such Party or (ii) conflict with, or constitute a
default under, any agreement, instrument or understanding, oral or written, to
which such Party is a party or by which it is bound.

(c)Consents.  No government authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, under
any applicable laws, rules or regulations currently in effect, is or will be
necessary for, or in connection with, the transaction contemplated by this
Agreement or any other agreement or instrument executed in connection herewith,
or for the performance by it or its obligations under this Agreement and such
other agreements.

13

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

11.2Additional Representations and Warranties of Teva.  Teva hereby represents
and warrants to Alexza, as of the Second Amendment Effective Date, as follows: 

(a)Transferred Assets.  Teva is the sole owner of all Transferred Assets, free
and clear of any Encumbrances.

(b)Proceedings.  There is no pending proceeding, and to the knowledge of Teva,
no Third Party has threatened by written notice or other communication to
commence any proceeding, related to the Product or any Transferred Assets.

(c)Infringement.  Teva has not received any written notice or other
communication from any Third Party, and is not otherwise aware, of any actual,
alleged, possible or potential infringement, misappropriation or unlawful use
of, any intellectual property or proprietary right owned or used by such Third
Party and relating to the Product.

(d)Inventory.  The Inventory will, at the time of delivery to Alexza, (i)
conform to the applicable Specifications; (ii) be free and clear of any and all
Encumbrances; (iii) not be adulterated or misbranded within the meaning of the
Federal Food, Drug and Cosmetic Act (“FD&C Act”); and (iv) not be articles that,
under the provisions of the FD&C Act, may not be introduced into interstate
commerce.

(e)Teva Technology. Except as set forth in Section 8.1(b), if and to the extent
applicable, Teva has not developed and does not own or control any Teva
Technology.

11.3As used in this Second Amendment, “Encumbrance” means any mortgage, pledge,
lien, encumbrance, collateral assignment, security interest, easement,
restriction (including restriction on use), option, deed of trust, title
retention, conditional sale or other security arrangement, or any license, order
or charge, or any adverse claim of title or ownership, or agreement of any kind
restricting transfer.

SECTION 12.General.

12.1Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other reasonable acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Second
Amendment.

12.2Each of the Parties hereto hereby agrees to be bound by the Agreement as
amended by this Second Amendment.  The Agreement as amended by this Second
Amendment shall remain in full force and effect and is hereby approved, ratified
and confirmed in all respects.  This Second Amendment shall become effective
upon execution by both Parties, and immediately upon the Second Amendment
Effective Date, all references to the Agreement shall be mean the Agreement as
amended hereby.

14

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

12.3This Second Amendment may be executed in any number of counterparts each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. 

12.4This Second Amendment and all questions regarding the existence, validity,
interpretation, breach or performance of this Second Amendment, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, United States, without reference to its conflicts of law
principles.  

12.5Any disputes with respect to this Second Amendment shall be governed by
Article 15 of the Agreement, which shall apply to such dispute the same as if
such Article were repeated word for word in this Second Amendment but with such
changes as are required to make it expressly applicable to this Second Amendment
instead of to the Agreement.

[Signature Page Follows]

 

15

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
Second Amendment Effective Date.

Alexza PHARMACEUTICALS, INC.

 

By: /s/ Thomas B. King

Name: Thomas B. King

Title: President & Chief Executive Officer

 

 

 

Signature Page to
Second Amendment to License and Supply Agreement

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

TEVA PHARMACEUTICALS USA, INC.

 

By: /s/ Larry Downey

Name: Larry Downey

Title: President

 

 

By: /s/ Karl Strohmeier

Name: Karl Strohmeier

Title: Sr. Director TSB




 

Signature Page to
Second Amendment to License and Supply Agreement

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Exhibits

 

Exhibit AForm of Letters to FDA from Teva

Exhibit BForm of Letters to FDA from Alexza

Exhibit CTransferred Assets

Exhibit DPress Release

 

Schedules

 

Schedule 3.3Vendor Agreements

Schedule 7.3(a)Emergency Medical Foundation grant

Schedule 7.3(b)Investigator Sponsored Study grants

Schedule 8.1Alexza Patents

Schedule 8.3Pending Publications




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Exhibit A

Form of Letters to FDA from Teva




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

[Teva Letterhead]

 

[February X, 2016]

 

 

Mitchell V. Mathis, MD, CAPT, USPHS, Director

Division of Psychiatry Products (HFD-120)

Central Document Room

Center for Drug Evaluation and Research

Food and Drug Administration

5901-B Ammendale Road

Beltsville, MD 20705-1266

 

NDA 022549; Sequence No. 0113

ADASUVE® (loxapine) Inhalation Powder (TV-571)

General Correspondence: Transfer of Ownership of Application

 

Dear Dr. Mathis:

Reference is made to the subject NDA for ADASUVE® (loxapine) Inhalation Powder
indicated for acute treatment of agitation associated with schizophrenia or
bipolar I disorder in adults, approved by the Agency on December 21, 2012.

 

Pursuant to Section 314.72, this submission is to provide notification of Teva’s
transfer of ownership of NDA 022549 to Alexza Pharmaceuticals (Alexza)
(m1.3.1.5). This transfer will become effective on [February X, 2016]. Alexza
will also assume responsibilities as Sponsor (m1.3.1.3) and Contact (m1.3.1.2).

 

For your information, the new contact will be:

 

Lily Gong

Director, Regulatory and Clinical Operations

Alexza Pharmaceuticals

2091 Stierlin Court, CA 94043 USA

Telephone: (650) 944-7188

Email: lgong@alexza.com

 

As part of the transfer activities, Teva will provide Alexza with a complete
copy of the approved application, including supplements and records that are
required in accordance with 21 CFR 314.81.

 

Please note Teva has agreed that Alexza may keep the Teva name on the existing
labeling for a limited time.

 

Alexza will separately contact the Division regarding the NDA transfer. During
the interim period, should you have any questions or require further
clarification, please feel to contact me at [*].

 

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

This submission size is approximately 1 MB. All files were checked and verified
to be free of

viruses using Trend Micro OfficeScan, client 11.0.2995, antivirus engine
9.830.1001, virus

pattern 11.905.00, with a release date of [February X, 2016] or later. For
technical issues related to the eCTD or the translation via ESG, please contact
[*].

 

 

Sincerely,

 

[*]

Senior Manager, Regulatory Affairs

 




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

[Teva Letterhead]

 

Billy Dunn, M.D., Director

Division of Neurology Products

Document Control Room

Center for Drug Evaluation and Research

Food and Drug Administration

5901-B Ammendale Road

Beltsville, MD 20705-1266

 

IND 077446; Serial No. 0016

Staccato® Loxapine for Inhalation (ADASUVE®) (TV-571)

General Correspondence – Transfer of Sponsorship of IND

 

 

Dear Dr. Dunn:

 

Reference is made to Investigational New Drug Application (IND) 077446 for
Staccato® Loxapine for Inhalation (Staccato loxapine, ADASUVE®) for the
treatment of migraine headache, with or without aura submitted on October 24,
2008. Further reference is made to our request, dated August 19, 2015 (Serial
No. 0015) requesting the Agency to inactivate this IND.

 

The purpose of this submission is to provide notification of Teva’s transfer of
sponsorship of IND 077446 to Alexza Pharmaceuticals. This transfer will become
effective on [February X, 2016].

 

As part of the transfer activities, Teva will provide Alexza with a complete
copy of the original IND application, subsequent amendments, and correspondences
between Teva and the Division associated with IND 077446.

 

1.

Effective [February X, 2016], the new regulatory contact will be:

2.



 

3.

Lily Gong

 

4.

Director, Regulatory and Clinical Operations

 

5.

Alexza Pharmaceuticals

 

6.

2091 Stierlin Court, CA 94043 USA

 

7.

Telephone: (650) 944-7188

 

8.

Email: lgong@alexza.com

 

With regards to Teva’s request to inactivate IND 077446, the sponsor is awaiting
a letter from the Agency confirming our request.

 

Please note that Alexza will separately contact the Division regarding the IND
transfer. During the interim period, should you have any questions or require
further clarification, please feel to contact me at [*].

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

 

Teva Branded Pharmaceutical Products R&D, Inc., requests that all information in
this file be treated as confidential within the meaning of 21 CFR § 314.430, and
that no information from the file be made public without our written consent to
an authorized member of your office.

 

Sincerely,

 

[*]

Senior Manager, Regulatory Affairs




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

 

 

[February X, 2016]

 

Mitchell V. Mathis, M.D., CAPT, USPHS, Director

Division of Psychiatry Products (HFD-120)

Document Control Room

Center for Drug Evaluation and Research

Food and Drug Administration

5901-B Ammendale Road

Beltsville, MD 20705-1266

 

IND 073248; Serial No. 0098, Sequence No. 0098

Staccato® Loxapine for Inhalation (ADASUVE®) (TV-571)

General Correspondence – Transfer of Sponsorship of IND

 

 

Dear Dr. Mathis:

 

Reference is made to Investigational New Drug Application (IND) 073248 for
Staccato® Loxapine for Inhalation (Staccato loxapine, ADASUVE®) for the
treatment of agitation, submitted on August 31, 2005.

 

The purpose of this submission is to provide notification of Teva’s transfer of
sponsorship of IND 073248 to Alexza Pharmaceuticals. This transfer will become
effective on [February X, 2016].

 

As part of the transfer activities, Teva will provide Alexza with a complete
copy of the original IND application, subsequent amendments, and correspondences
between Teva and the Division associated with IND 073248.

 

Effective [February X, 2016], the new regulatory contact will be:

 

Lily Gong

Director, Regulatory and Clinical Operations

Alexza Pharmaceuticals

2091 Stierlin Court, CA 94043 USA

Telephone: (650) 944-7188

Email: lgong@alexza.com

 

Alexza will separately contact the Division regarding the IND transfer. During
the interim period, should you have any questions or require further
clarification, please feel to contact me at [*].

 

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Teva Branded Pharmaceutical Products R&D, Inc., requests that all information in
this file be treated as confidential within the meaning of 21 CFR § 314.430, and
that no information from the file be made public without our written consent to
an authorized member of your office.

 

This submission has been prepared in eCTD format and is being submitted through
the Electronic Submissions Gateway. This submission size is approximately 1 MB.
All files were checked and verified to be free of viruses using Trend Micro
OfficeScan, client 11.0.2995, antivirus engine 9.850.1008, pattern 12.259.00,
with a release date of [February X, 2016], or later. If there are any technical
questions regarding the format, validation, or electronic delivery of this
submission, please contact [*].

 

Sincerely,

 

[*]

Senior Manager, Regulatory Affairs

 

 




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Exhibit B

Form of Letters to FDA from Alexza

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

[Alexza Letterhead]

 

 

xx February 2016

 

Mitchell V. Mathis, M.D., CAPT, USPHS, Director
Division of Psychiatry Products (HFD-120)
Office of Drug Evaluation I
Center for Drug Evaluation and Research
Food and Drug Administration
Central Document Room
5901-B Ammendale Road
Beltsville, MD 20705-1266

 

RE:

NDA 022549 ADASUVE® (loxapine) Inhalation Powder (AZ-004, formerly TV-571)
Indication: Agitation
Sequence No.: 0114   Transfer Ownership of New Drug Application (022549) to
Alexza Pharmaceuticals

Dear Dr. Mathis,

Reference is made to NDA 022549 for ADASUVE (loxapine) Inhalation Powder
approved by the Agency on 21 December 2012. Further reference is made to the
letter from Teva Pharmaceuticals (Teva) dated xx January 2016 (SEQ 0114,
m1.3.1.5) notifying the Division that effective as of xx February 2016, in
accordance with 21 CFR 314.72, Alexza Pharmaceuticals, Inc. (Alexza) has assumed
all rights and responsibilities for NDA 022549.

Alexza commits to all agreements and conditions made by Teva and contained in
the application. Alexza has a complete copy of the approved application for NDA
022549 and all approved supplements and records as required under 21 CFR 314.81.

For your information, the new contact will be:

Ms. Lily Gong
Director, Regulatory Affairs & Clinical Operations
Alexza Pharmaceuticals, Inc.
2091 Stierlin Court
Mountain View, CA 94043
USA
Telephone: (650) 944-7188
Email:  lgong@alexza.com

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Additionally, please note that an internal Alexza code of AZ-004 was assigned to
the product during the transfer.

The relevant technical details of this electronic submission are as follows:

Submission Size:Approximately 1.5 MB

Electronic Media:Submitted via ESG

Virus Scan:All files were checked and verified to be free of viruses using
McAfee Agent, the virus signature database and virus definition files are
updated on a daily basis.

 

Sincerely yours,

 



Lily Gong

Director, Regulatory Affairs & Clinical Operations

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court
Mountain View, CA 94043
Phone:(650) 944-7188
Fax: (650) 944-7985

 

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

[Alexza Letterhead]

 

 

Xx February 2016

 

 

Mitchell Mathis, M.D., CAPT, USPHS, Director
Division of Psychiatry Products (HFD-120)
Office of Drug Evaluation I
Center for Drug Evaluation and Research
Food and Drug Administration
Central Document Room
5901-B Ammendale Road
Beltsville, MD 20705-1266

 

RE:

IND 073248 - Staccato® Loxapine for Inhalation (ADASUVE®) (AZ-004, formerly
TV-571)
Serial No. (SN): 0099
Transfer of Sponsorship of IND 073248 from Alexza Pharmaceuticals (Alexza®) to
Teva Pharmaceuticals (Teva)

 

Dear Dr. Mathis,

Reference is made to Investigational New Drug application (IND) 073248 for
Staccato® Loxapine for Inhalation (Staccato loxapine, ADASUVE®) for the
treatment of agitation, submitted to the Division of Psychiatry Products on 31
August 2005. Further reference is made to Teva’s letter dated xx February 2016
(Serial No. 0098) notifying the Division that effective as of xx February 2016,
Alexza Pharmaceuticals, Inc. (Alexza) has assumed all obligations and
responsibilities pertaining to the maintenance of the subject IND.

Alexza commits to ensuring that all active investigators under this IND will
complete new FDA Forms 1572 reflecting the transfer of ownership.

Please note that the new contact for IND 073248 is:

Ms. Lily Gong,
Director, Regulatory Affairs & Clinical Operations
Alexza Pharmaceuticals, Inc.
2091 Stierlin Court
Mountain View, CA 94043
USA
Telephone: (650) 944-7188
Email:  lgong@alexza.com

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Additionally, please note that an internal Alexza code of AZ-004 was assigned to
the product during the transfer.

We consider this submission and information contained herein to be confidential
and request that the Food and Drug Administration not make its content or any
future communications with regard to its content, public without prior written
consent from Alexza Pharmaceuticals, Inc.

The relevant technical details of this electronic submission are as follows:

Submission Size:Approximately 1.5 MB

Electronic Media:Submitted via ESG

Virus Scan:All files were checked and verified to be free of viruses using
McAfee Agent, the virus signature database and virus definition files are
updated on a daily basis.

 

Sincerely yours,

 

 

 

Lily Gong
Director, Regulatory Affairs & Clinical Operations
Alexza Pharmaceuticals, Inc.
2091 Stierlin Court
Mountain View, CA 94043
Phone:(650) 944-7188
Fax: (650) 944-7985




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

 

Exhibit C

Transferred Assets

 

1.

Inventory:

[*]

 

 

2.

Promotional Materials:

[*]

 

 




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Exhibit D

Press Release

Alexza Pharmaceuticals Reacquires U.S. Commercial Rights

for ADASUVE® (loxapine) inhalation powder

Mountain View, California, February 24, 2016 - Alexza Pharmaceuticals, Inc.
(Nasdaq: ALXA) announced today that it has reacquired U.S. commercial rights for
ADASUVE® (loxapine) inhalation powder from Teva Pharmaceuticals USA, Inc., a
subsidiary of Teva Pharmaceutical Industries Ltd. Alexza and Teva have also
restructured the obligations under the outstanding note from Teva. In
conjunction with the reacquisition of U.S. ADASUVE rights, Alexza and Teva have
completed a transition agreement, which is intended to provide continued
availability of ADASUVE by Alexza to patients and health care providers.

Terms of the ADASUVE Product Reacquisition

 

 

•

 

The ADASUVE NDA and related regulatory filings will be transferred to Alexza.
Alexza will assume responsibility for all regulatory activities related to
ADASUVE in the U.S.

 

 

•

 

Responsibility for the ADASUVE U.S. Phase 4 study, product pharmacovigilance,
medical services, and REMS compliance will be transferred to Alexza over the
course of the next 90 days. Alexza intends to continue these activities with the
relationships and agreements established by Teva.

 

 

•

 

Teva will transfer to Alexza product inventory, promotional materials, and other
ADASUVE trade materials. Alexza will have the ability to promote and distribute
ADASUVE, under the currently approved label and labeling for up to 12 months,
including to existing customers, subject to certain limitations.

 

 

•

 

Alexza will take over responsibility for administering the ongoing investigator
sponsored studies and the directed research grant.

Terms of the Teva Note Restructuring

 

 

•

 

Alexza will issue approximately 2.17 million shares to Teva as consideration for
the reduction in the Teva note by $5 million of principal and forgiveness of all
accrued and unpaid interest. After the share issuance, Teva will own
approximately 9.9% of Alexza’s outstanding common stock.

 

 

•

 

The remaining Teva note balance will become payable in the first calendar year
following the calendar year in which the aggregate annual net sales of ADASUVE
and any other Staccato-based products first reach $50 million in the U.S. After
the U.S. sales reach this threshold, the $20 million note balance will be due
and will be payable in four consecutive annual payments of $5 million each.

 

“We appreciate the efforts that Teva has made to date and are looking forward to
continuing to build the ADASUVE brand. We remain confident in ADASUVE’s
long-term commercial prospects and plan to continue to work with Teva to effect
a smooth transition,” said Thomas B. King, Alexza President and CEO. “Moving
forward, Alexza will have primary responsibility for the immediate commercial
aspects of ADASUVE and is working diligently to identify a new U.S. commercial
partner for ADASUVE.”

About Alexza Pharmaceuticals, Inc.

Alexza Pharmaceuticals is focused on the research, development, and
commercialization of novel, proprietary products for the acute treatment of
central nervous system conditions. Alexza’s products and development pipeline
are based on the Staccato® system, a hand-held inhaler designed to deliver a
pure drug aerosol to the deep lung, providing rapid systemic delivery and
therapeutic onset, in a simple, non-invasive manner. Active pipeline product
candidates include AZ-002 (Staccatoalprazolam) for the management of epilepsy in
patients with acute repetitive seizures and AZ-007 (Staccato zaleplon) for the
treatment of patients with middle of the night insomnia.

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

ADASUVE® is Alexza’s first commercial product and is currently available in 20
countries. The product is approved for sale by the U.S. Food and Drug
Administration, the European Commission and in several Latin American countries.
Grupo Ferrer Internacional SA is Alexza’s commercial partner for ADASUVE in
Europe, Latin America, the Commonwealth of Independent States countries, the
Middle East and North Africa countries, Korea, Philippines and Thailand.

ADASUVE® and Staccato® are registered trademarks of Alexza Pharmaceuticals, Inc.
For more information about Alexza, the Staccato system technology or the
Company’s development programs, please visit www.alexza.com.

Safe Harbor Statement

This news release contains forward-looking statements that involve significant
risks and uncertainties. Any statement describing the Company’s expectations or
beliefs is a forward-looking statement, as defined in the Private Securities
Litigation Reform Act of 1995, and should be considered an at-risk statement.
Such statements are subject to certain risks and uncertainties, particularly
those inherent in the process of developing and commercializing drugs, including
the adequacy of the Company’s capital to support the Company’s operations, the
ability of Alexza and Ferrer to effectively and profitably commercialize
ADASUVE, Alexza’s ability to secure a new U.S. commercial partner for ADASUVE
and the terms of any such partnership, estimated product revenues and royalties
associated with the sale of ADASUVE, and the Company’s ability to raise
additional funds and the potential terms of such potential financings. The
Company’s forward-looking statements also involve assumptions that, if they
prove incorrect, would cause its results to differ materially from those
expressed or implied by such forward-looking statements. These and other risks
concerning Alexza’s business are described in additional detail in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2014 and the
Company’s other Periodic and Current Reports filed with the Securities and
Exchange Commission. Forward-looking statements contained in this announcement
are made as of this date, and the Company undertakes no obligation to publicly
update any forward-looking statement, whether as a result of new information,
future events or otherwise.

 

 

 

 

CONTACT:

  

Thomas B. King

 

  

President and CEO

 

  

650.944.7900 (investor / media questions)

 

  

investor.info@alexza.com

 




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Schedule 3.3

Vendor Agreements

 

[*]




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Schedule 7.3

 

(a) [*] grant: [*]

 

 

(b) Investigator Sponsored Study grants:

 

[*]




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

Schedule 8.1

Alexza Patents

 

Country

Status

Appl. No.

Publ. No.

Title

[*]

[*]

[*]

[*]

[*]

 




 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1

--------------------------------------------------------------------------------

 

 

Schedule 8.3

Pending Publications

[*]

 

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

131426008 v1